DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 7 of applicant’s specification as originally filed, line 27, the word “are” is interpreted as a typographical error for –area–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 1
In lines 21 – 22, this claim requires the first merging passage and the second merging passage to each have a narrowed portion “in which passage cross-sectional areas are minimized”.  It is unclear, however, to what degree or with respect to which parameter said cross-sectional areas are to be minimized so as to meet the intended limitation of the claim.
Moreover, if the ratio of the narrowed cross-sectional area to the reference passage cross-sectional area is allowed to be 1.0, then it would imply that there is no reduction in cross-sectional area from the one or more exhaust ports to the narrowed portion, which thereby creates a contradiction.

Claims 2 – 7 are rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2011/0023482 to Styles et al. (Styles) in view of US Patent Application Publication No. 2015/0308369 to Kodama et al. (Kodama).
In Reference to Claim 1
Styles teaches (see Styles and Fig. 5 as annotated by the Examiner below):
An exhaust passage structure comprising:
A first multiple branch passage (Fig. 5 – reference character 224) including a plurality of first branch passages (BP1) each respectively connected to an exhaust side of each cylinder of the first cylinder group (212), and a first gathering portion (GP1) in which exhaust gas flowing through the plurality of first branch passages gathers in one location;
A first merging passage (MP1) extending from the first gathering portion to an exhaust downstream side;
A second multiple branch passage (226) including a plurality of second branch passages (BP2) each respectively connected to an exhaust side of each cylinder of the second cylinder group (214), and a second gathering portion (GP2) in which exhaust gas flowing through the plurality of second branch passages gathers in one location;
A second merging passage (MP2) extending from the second gathering portion to an exhaust downstream side;
A third gathering portion (GP3) in which the exhaust gas flowing through the first merging passage and the exhaust gas flowing through the second merging passage gather; and
A third merging passage (MP3) connecting the third gathering portion to a turbine (230c) of the turbocharger (230).
Styles does not teach the following which is taught by Kodama (see Kodama and Figs. 1 and 4 as annotated by the Examiner below):
Wherein the first merging passage (Fig. 1 – reference character MP1) and the second merging passage (MP2) each include a narrowed portion (NP) in which a passage cross-sectional area is reduced,
Wherein a narrowed cross-sectional area (NCS) represents the passage cross-sectional area of the narrowed portion of one of the first merging passage or the second merging passage,
Wherein each cylinder (2) of the first and second cylinder groups includes at least one exhaust port (3a, 3b),
Wherein a reference passage cross-sectional area (RCA) represents a total cross-sectional area of the at least one exhaust port of one cylinder of the first or second cylinder group (3a + 3b of cylinder #2), and
Wherein a ratio of the narrowed cross-sectional area to the reference passage cross-sectional area is at least 0.5 and at most 1.0 (as seen from Fig. 4 and Kodama paragraphs [0024] – [0026]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kodama to form each of the first and second merging passages with a narrowed portion having a reduced cross-sectional area such that a ratio of the narrowed cross-sectional area to the reference cross-sectional area (i.e. a total cross-sectional area of the at least one exhaust port of one cylinder) is at least 0.5 and at most 1.0 within the engine system of Styles since it would enable the flow velocity of the exhaust to be increased so as to effectively reduce the temperature of the exhaust while preventing the performance of the multi-cylinder engine from being lowered due to pressure loss in the exhaust ports as taught by Kodama (paragraphs [0029] – [0030]).

In Reference to Claim 2
Styles does not teach the following which is taught by Kodama:
In addition to all the limitations of claim 1 discussed above, wherein the ratio is at least 0.7 and at most 1.0 (as seen from Fig. 4).

In Reference to Claim 4
Styles does not teach the following which is taught by Kodama:
In addition to all the limitations of claim 1 discussed above, wherein the narrowed portions are arranged at respective downstream ends of the first and second merging passages (as seen from Fig. 1).
In Reference to Claim 5
Styles does not teach the following which is taught by Kodama:
In addition to all the limitations of claim 1 discussed above, wherein a cross-sectional area of each of the first and second merging passages gradually decreases toward a respective downstream end of the first and second merging passages (as seen from Fig. 4).

Allowable Subject Matter
Claims 3, 6, and 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In Reference to Claim 3
The prior art is silent and does not fairly teach or suggest configuring the reference passage cross-sectional area (i.e. a total cross-sectional area of the at least one exhaust port of one cylinder) to be less than an inlet cross-sectional area of a turbine scroll of the turbocharger.

In Reference to Claims 6 and 7
The prior art of Tsuzuku et al. (US 5,606,942) teaches configuring an engine such that an exhaust valve opens so as to reach maximum lift faster than a time the exhaust valve takes to close.  The prior art, however, does not fairly teach or suggest opening the exhaust valve so as to reach maximum lift slower than the time the exhaust valve takes to close such that a timing of the maximum lift occurs within the second half of an exhaust valve opening event.


    PNG
    media_image1.png
    708
    392
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image2.png
    401
    566
    media_image2.png
    Greyscale

ANNOTATED BY EXAMINER



    PNG
    media_image3.png
    275
    491
    media_image3.png
    Greyscale

ANNOTATED BY EXAMINER
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Russ et al. (US 2021/0062745); Mohr et al. (US 2019/0032536); Free et al. (US 2017/0152781); Wang et al. (US 2015/0184619); Moravec et al. (US 2014/0260193); Sakata et al. (US 2013/0283787); Asame et al. (US 2010/0251704); Pedersen et al. (US 2005/0247058); Yanagisawa et al. (US 2004/0194463); Tsuzuku et al. (US 5,606,942); and Berchtold (US 3,180,077) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746